

115 HR 4430 IH: To provide temporary direct hire authority for certain emergency response positions.
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4430IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Bilirakis (for himself, Ms. Castor of Florida, Mr. Olson, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide temporary direct hire authority for certain emergency response positions.
	
		1.Direct hire authority for certain emergency response positions
 (a)In generalAs the Secretary of Health and Human Services determines necessary to respond to a critical hiring need for emergency response positions, after providing public notice and without regard to the provisions of sections 3309 through 3318 of title 5, United States Code, such Secretary may appoint candidates directly to the following positions:
 (1)Intermittent disaster-response personnel in the National Disaster Medical System, pursuant to section 2812 of the Public Health Service Act (42 U.S.C. 300hh–11).
 (2)Not more than 150 positions in the Office of the Assistant Secretary for Preparedness and Response within the Department of Health and Human Services for purposes of public health and medical emergency support.
 (b)ExpirationThe authority under subsection (a) shall expire 270 days after the date of enactment of this section.
			